DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/19/2021 has been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-20 are pending. Claims 1, 6, and 17 are the independent claims. Claims 1, 5-9, and 17-20 have been amended. This FINAL Office action is in response to the “Amendments and Remarks” received on 1/3/2022.



Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 1/3/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. 
	With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 17 states “determining, based at least in part on the sensor data, an average motion associated with one or more objects moving on a drivable surface” and the metes and bounds of this limitation are unclear, thus indefinite. What does “average motion” mean? And how is this meant for multiple objects? For example, if one vehicle pulls over, its average will go down, so is a negative average read on this? Or does looking at a group of vehicles and noticing a pattern, count as average, for example vehicles in an area are pulling over? As currently presented, the metes and bounds of the claims are unclear thus indefinite. The Office is going to interpret any group pattern recognition as averaging of vehicles motion. Appropriate action is required.
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 and 10-20 rejected under 35 USC 103 as being unpatentable over Meijburg et al. (United States Patent Publication 2020/0276973) in view of Becker et al. (United States Patent Publication 2017/0249839).
With respect to Claim 1: While Meijburg discloses “A system comprising: a sensor” [Meijburg, Abstract]; 
“one or more processors” [Meijburg, ¶ 0066 and Figure 1]; 

“wherein the instructions, when executed, cause the system to perform operations comprising: receiving, from at least the sensor, sensor data representing an environment of a vehicle” [Meijburg, ¶ 0130-0135 and 0177-0180 and Figure 14]; 
“wherein the sensor data comprises at least audio data and visual data” [Meijburg, ¶ 0130-0135 and 0177-0180 and Figure 14];
“wherein the visual data comprises at least one of image data captured by a camera or LIDAR data captured by a LIDAR sensor” [Meijburg, ¶ 0043]; 
 “determining, based at least in part on the audio data and the visual data, that an emergency vehicle is operating in the environment” [Meijburg, ¶ 0130-0135 and 0177-0180 and Figure 14]; 
“determining, based at least in part on the difference meeting or exceeding the threshold, the sensor data, an emergency vehicle location and a predicted trajectory associated with the emergency vehicle” [Meijburg, ¶ 0121, 0130-0135  and 0177-0180 and Figure 14]; 
“determining, based at least in part on the emergency vehicle location and the predicted trajectory associated with the emergency vehicle, to yield to the emergency vehicle” [Meijburg, ¶ 0130-0135 and 0177-0180 and Figure 14]; 
“determining, based at least in part on determining to yield, a yielding location for the vehicle to move outside a path associated with the predicted 
“and controlling the vehicle based at least in part on the yielding location” [Meijburg, ¶ 0130-0135 and 0177-0180 and Figure 14];
Meijburg does not specifically state determining an emergency vehicle by how other vehicles move out of the way.
Becker, which is also a system emergency vehicle determination teaches; 
“determining, based at least in part on the sensor data, a first object  trajectory associated with a first object operating on a drivable surface of the environment; determining that a difference between the first object trajectory and a first expected trajectory associated with the first object meets or exceeds a threshold” [Becker ¶ 0020 and 0023-0024]; 
“determining, based at least in part on the difference meeting or exceeding the threshold, the sensor data, an emergency vehicle location and a predicted trajectory associated with the emergency vehicle” [Becker ¶ 0020 and 0023-0024]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Becker into the invention of Meijburg to not include using other vehicle data for vehicle control as Meijburg discloses but to also allow for other vehicle movements to be measured as taught by Becker with a motivation of creating a more robust system that inference of a vehicle surroundings based on vehicles movements. Additionally, the claimed invention is merely a combination of old, 
With respect to Claim 2: Meijburg discloses “The system of claim 1, the operations further comprising: sending at least one of the sensor data or data based on the sensor data to a remote computing device” [Meijburg, ¶ 0119-0127]; 
“and receiving, from the remote computing device, a second indication that the emergency vehicle is operating in the environment” [Meijburg, ¶ 0119-0127]; 
“wherein determining that the emergency vehicle is operating in the environment is based at least in part on the second indication” [Meijburg, ¶ 0119-0127].
With respect to Claim 3: Meijburg discloses “The system of claim 1, wherein determining that the emergency vehicle is operating in the environment comprises: determining that the audio data is associated with the emergency vehicle” [Meijburg, ¶ 0130-0135]; 
“and determining that a direction of arrival associated with the audio data is indicative of an approaching emergency vehicle” [Meijburg, ¶ 0130-0135].
With respect to Claim 4: Meijburg discloses “The system of claim 1, wherein determining that the emergency vehicle is operating in the environment 
“and at least one of: determining that a lighting sequence associated with the detected object is indicative of an emergency state or determining that a light associated with the lighting sequence comprises at least one of a blue or a red light” [Meijburg, ¶ 0130-0135 and 0177-0180 and Figure 14].
With respect to Claim 5: Meijburg discloses “The system of claim 1, wherein determining to yield is further based on the difference” [Meijburg, ¶ 0130-0135 and 0177-0180 and Figure 14].
With respect to Claim 6: While Meijburg discloses “A method comprising: receiving, from a sensor, sensor data associated with an environment in which a vehicle operates” [Meijburg, ¶ 0121, 0130-0135  and 0177-0180 and Figure 14]; 
“determining an action associated with a detected object in the environment” [Meijburg, ¶ 0121, 0130-0135  and 0177-0180 and Figure 14];  
“that an emergency vehicle is operating in the environment” [Meijburg, ¶ 0121, 0130-0135  and 0177-0180 and Figure 14]; 
“determining a likelihood that the emergency vehicle will impact motion of the vehicle” [Meijburg, ¶ 0121, 0130-0135  and 0177-0180 and Figure 14]; 
“determining, based on the likelihood, to yield to the emergency vehicle” [];
“and controlling the vehicle based at least in part on determining to yield.” [Meijburg, ¶ 0121, 0130-0135  and 0177-0180 and Figure 14];

Becker, which is also a system emergency vehicle determination teaches; 
“determining an action associated with a detected object in the environment” [Becker ¶ 0020 and 0023-0024]; 
“wherein the action comprises at least one of: a pull-over action, a lane-change action, a yielding action, a slowing action, or a turning action; determining, based at least in part on the sensor data and the action” [Becker ¶ 0020 and 0023-0024]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Becker into the invention of Meijburg to not include using other vehicle data for vehicle control as Meijburg discloses but to also allow for other vehicle movements to be measured as taught by Becker with a motivation of creating a more robust system that inference of a vehicle surroundings based on vehicles movements. Additionally, the claimed invention is merely a combination of old, well known elements such as responding to emergency vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claims 7-8: all limitations have been examined with respect to the system in claims 1-5. The method taught/disclosed in claims 7-8 can clearly perform 
With respect to Claim 10: While Meijburg discloses “The method of claim 6, further comprising: sending, based at least on the likelihood, at least one of the sensor data or data based on the sensor data to a remote computing device” [Meijburg, ¶ 0051, 0130-0135, 0149,  and 0177-0180]; 
Meijburg does not specifically state using the confirmation of about the emergency vehicle.
Becker, which is also a system emergency vehicle determination teaches “and receiving, from the remote computing device, a confirmation that the emergency vehicle is operating in the environment, wherein determining that the emergency vehicle is operating in the environment is further based at least in part on the confirmation” [Becker ¶ 0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Becker into the invention of Meijburg to not include using other vehicle data for vehicle control as Meijburg discloses but to also allow for confirmation from an outside source of the presence of the emergency vehicle as taught by Becker with a motivation of creating a more robust system that allows for dual redundancy in emergency vehicle detection. Additionally, the claimed invention is merely a combination of old, well known elements such as responding to emergency vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the 
With respect to Claim 11: While Meijburg discloses “The method of claim 6, further comprising: receiving additional sensor data from the sensor” [Meijburg, ¶ 0051, 0130-0135, 0149, and 0177-0180];
Meijburg does not specifically state using the confirmation of about the emergency vehicle.
Becker, which is also a system emergency vehicle determination teaches “determining, based at least in part on the additional sensor data, that one or more release criteria are satisfied” [Becker ¶ 0043-0050]; 
“sending, based at least in part on determining that the one or more release criteria are satisfied, at least one of the additional sensor data or data based on the additional sensor data to a remote computing device” [Becker ¶ 0043-0050]; 
“receiving, from the remote computing device, confirmation of the one or more release criteria being satisfied; and controlling the vehicle toward a destination based at least in part on the confirmation” [Becker ¶ 0043-0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Becker into the invention of Meijburg to not include using other vehicle data for vehicle control as Meijburg discloses but to also allow for confirmation from an outside source of the presence of the emergency vehicle as taught by Becker with a motivation of creating a more robust system that allows for dual redundancy in emergency vehicle detection. Additionally, the claimed invention is 
With respect to Claim 12: Meijburg discloses “The method of claim 11, further comprising at least one of: determining a vehicle trajectory associated with vehicle travel to the destination; or receiving, from the remote computing device, a waypoint associated with vehicle travel to the destination, wherein controlling the vehicle is based at least in part on at least one of the vehicle trajectory or the waypoint” [Meijburg, ¶ 0051, 0130-0135, 0149, and 0177-0180].
With respect to Claim 13: Meijburg discloses “The method of claim 6, wherein determining to yield comprises determining a yielding location comprising at least one of: determining that the yielding location is associated with a drivable surface; determining that the yielding location is outside a path of the emergency vehicle; determining that a predicted trajectory associated with the emergency vehicle is associated with a first lane of a road in the environment and that the yielding location is associated with a second lane of the road; determining that an object is not located at the yielding location; or determining an average direction of movement associated with one or more other vehicles operating in the environment, wherein the yielding location is associated with the average direction of movement from an initial location associated with the vehicle” [Meijburg, ¶ 0130-0135 and 0177-0180 and Figure 14].
Claim 14: Meijburg discloses “The method of claim 13, further comprising: determining that the emergency vehicle is irrelevant to the vehicle” [Meijburg, ¶ 0051, 0130-0135, 0149, and 0177-0180]; 
“determining a vehicle trajectory from the yielding location to a destination associated with the vehicle; and controlling the vehicle based at least in part on the vehicle trajectory” [Meijburg, ¶ 0051, 0130-0135, 0149,  and 0177-0180].
With respect to Claim 15: Meijburg discloses “The method of claim 14, wherein determining that the emergency vehicle is irrelevant to the vehicle comprises at least one of: receiving, from a remote computing device associated with a remote operator, an indication that the emergency vehicle is irrelevant to the vehicle; determining that a location associated with the emergency vehicle is indicative of irrelevance to the vehicle; determining that a predicted trajectory associated with the emergency vehicle is indicative of irrelevance to the vehicle; determining that a direction of arrival of an audio signal associated with the emergency vehicle is indicative of irrelevance to the vehicle; or determining that an average direction of movement associated with one or more objects in the environment is indicative of the emergency vehicle being irrelevant to the vehicle” [Meijburg, ¶ 0051, 0130-0135, 0149,  and 0177-0180].
With respect to Claim 16: Meijburg discloses “The method of claim 6, further comprising at least one of: determining, based at least in part on a first machine learned model, that the emergency vehicle is operating in the environment or determining, based at least in part on a second machine learned 
“wherein at least one of the determining that the emergency vehicle is operating in the environment or that the emergency vehicle is irrelevant to the vehicle are based at least in part on at least one of: audio data; image data; LIDAR data; or top-down representations of scenes comprising emergency vehicles” [Meijburg, ¶ 0130-0135, 0149, 0151, and 0177-0180].
With respect to Claims 17-18: all limitations have been examined with respect to the system in claims 1-5 and 13-16. The medium taught/disclosed in claims 17-18 can clearly perform on the system of claims 1-5 and 13-16. Therefore claims 17-18 are rejected under the same rationale.
With respect to Claim 19: While Meijburg discloses “The one or more non-transitory computer-readable medium media of claim 17, the operations further comprising: determining, based on the sensor data, a first traffic flow associated with movement of one or more objects in the environment” [Meijburg, ¶ 0130-0135 and 0177-0180 and Figure 14]; 
Meijburg does not specifically state determining an emergency vehicle by how other vehicles move out of the way.
Becker, which is also a system emergency vehicle determination teaches; 
“determining, based on the sensor data, a first traffic flow associated with movement of one or more objects in the environment” [Becker ¶ 0020 and 0023-0024];
“comparing the first traffic flow to a second traffic flow” [Becker ¶ 0020 and 0023-0024]; 
“and determining, based at least in part on the comparing, that the first traffic flow indicates one or more reactions of the one or more objects to the emergency vehicle, wherein determining to yield is based at least in part on the first traffic flow” [Becker ¶ 0020 and 0023-0024]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Becker into the invention of Meijburg to not include using other vehicle data for vehicle control as Meijburg discloses but to also allow for other vehicle movements to be measured as taught by Becker with a motivation of creating a more robust system that inference of a vehicle surroundings based on vehicles movements. Additionally, the claimed invention is merely a combination of old, well known elements such as responding to emergency vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 20: all limitations have been examined with respect to the system in claims 1-8 and 10-19. The medium taught/disclosed in claim 20 can clearly perform on the system of claims 1-8 and 10-19. Therefore claim 20 is rejected under the same rationale.
Claim 9 is rejected under 35 USC 103 as being unpatentable over Meijburg et al. (United States Patent Publication 2020/0276973) in view of Becker et al. (United States Patent Publication 2017/0249839) and in further view of Halder et al. (United States Patent Publication 2017/0297576).
With respect to Claim 9: While Meijburg discloses “The method of claim 8, further comprising: determining, based at least in part on the sensor data, a second object operating on the drivable surface associated with the vehicle in the environment” [Meijburg, ¶ 0051, 0130-0135, 0149,  and 0177-0180]; 
“determining a second trajectory associated with the second object” [Meijburg, ¶ 0051, 0130-0135, 0149, and 0177-0180]; 

Halder, which is also a system emergency vehicle determination teaches “and determining an average motion associated with first trajectory and the second trajectory, wherein determining to yield is based at least in part on the average motion” [Halder, ¶ 0014, 0016, 0030 and Figure 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Halder into the invention of Meijburg to not include using other vehicle data for vehicle control as Meijburg discloses but to also use other vehicle flow data/average data for vehicle control as taught by Halder with a motivation of creating a more robust system that accounts for other vehicles motion [Halder, ¶ 0002]. Additionally, the claimed invention is merely a combination of old, well known elements such as responding to emergency vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JESS WHITTINGTON/Examiner, Art Unit 3669